 



Exhibit 10.21
REGULATIONS FOR THE FIRST AND SECOND CYCLE OF THE SHARE PLAN LINKED TO
OBJECTIVES.
1. INTRODUCTION
At the proposal of the Appointments & Remuneration Committee, these regulations
(the “Regulations”) have been approved, by the Executive Committee of Banco
Santander, S.A. (“Banco Santander” of “the Bank”) at its meeting on December 3,
2007, in execution of the resolution adopted by the Bank’s shareholders at the
Ordinary General Meeting on 23rd June 2007. The Regulations contain the rules
governing the First Cycle of the Grupo Santander Share Plan Linked to
Objectives, corresponding to the years 2007 and 2008 (the “First Cycle”) and the
years 2007, 2008 and 2009 (the “Second Cycle”).
In cases where, due to the application of local ruling, the contents of the
Regulations need to be adapted or supplemented, the respective bodies of the
institutions have adopted the necessary resolutions. The regulations resulting
from such resolutions (in each case, the “Supplementary Regulations”) will be
notified to the Participants affected thereby.
Therefore, the First Cycle and Second Cycles are governed by the Regulations,
and where applicable, by the Supplementary Regulations.
For the purpose of these regulations, “Grupo Santander” is understood as the
group comprising, at all times, Banco Santander and the companies consolidated
with it by global integration.
2. PARTICIPANTS AND MAXIMUM NUMBER OF SHARES ASSIGNED
First Cycle Participants (the “Participants”) are those executives of Grupo
Santander (including executive Directors and members of Senior Management) that
the Executive Committee, acting by delegation from the Board of Directors, has
decided to include therein.
Under the terms contemplated in the Regulations and the Supplementary
Regulations, and provided the established conditions are met, each of the
Participants will be eligible to receive up to the maximum number of Santander
shares assigned to him/her by the Executive Committee (the “Maximum Number of
Shares”) for each of the Cycles.
The status of Participant and the Maximum Number of Shares will be notified
individually to each of the Participants.
3. NUMBER OF SHARES TO BE AWARDED
The number of shares awarded to each Participant will be determined by
multiplying the Maximum Number of Shares assigned to the Participant in question
by the sum of the coefficients obtained on comparing, under the terms
contemplated in the Regulations, the performance of Banco Santander with that of
the institutions included in a group (the “Benchmark Group”) with respect to two
parameters: Total Shareholder Return (“TSR”) and the growth of Earnings per
Share (“EPS”).
In order to reach such determination, the following rules will apply:

1



--------------------------------------------------------------------------------



 



(i)   TSR:       TSR will be understood, for the purpose of this plan, as the
difference (expressed as a percentage ratio) between the Final Value (as defined
below) of a hypothetical investment in ordinary shares (of Banco Santander and
of each of the institutions included in the Benchmark Group) and the Initial
Value (as defined below) of that same hypothetical investment, bearing in mind
that for calculating such Final Value, the dividends or other similar amounts
received by the shareholder on said investment during the respective period of
time will be considered as if they had been invested in more shares of the same
type on the first date on which the dividend is payable to the shareholders and
at the average weighted listed price on that date.       The Initial Value will
be taken as the weighted average per daily volume of the average weighted price
of the share in question on the fifteen Trading Days (as defined below)
immediately preceding 1st April 2007 (exclusive). The Final Value will be taken
as the weighted average per daily volume of the average weighted price of the
share in question on the fifteen Trading Days immediately prior to 1st April
2009 or 1st April 2010 (both exclusive), referring to the First or Second Cycle,
respectively.       For calculating the Initial and Final Values, the listed
price reference in the Main Market for the share in question will be taken
(i.e., the market with the largest trading volume, and in case of doubt, that
which coincides with the place or country of the registered office of the
institution in question and in the currency in which the share is listed).      
Trading Day will be understood as any day on which the Main Market for the share
in question is open for trading during normal hours.   (ii)   EPS growth      
For both Banco Santander and for each of the institutions included in the
Benchmark Group, EPS growth is understood as the percentage difference between
the Earnings Per Share (as defined below) stated in the audited consolidated
financial statements in respect of the last financial year closed to 31st
December 2006, inclusive (the “Initial Financial Statements”) and the Earnings
Per Share stated in the audited consolidated financial statements for the last
financial year closed by each institution to 31st December 2008 or 31st
December 2009 (both inclusive) referring to the First or Second Cycle,
respectively (the “Final Financial Statements”).       Earnings Per Share for
each institution will be understood as the datum shown as earnings per share in
ordinary and uninterrupted activities in their Initial or Final Financial
Statements, as the case may be.   (iii)   Benchmark Group       The Benchmark
Group will initially include the following 21 institutions:

2



--------------------------------------------------------------------------------



 



      Bank   Country
ABN AMRO Holding
  The Netherlands
Banco Itau
  Brazil
Bank of America
  U.S.A.
Barclays
  U.K.
BBVA
  Spain
BNP Paribas
  France
Citigroup
  U.S.A.
Credit Agricole
  France
HBOS
  U.K.
HSBC Holdings
  U.K.
Intesa Sanpaolo
  Italy
JP Morgan Chase & Co.
  U.S.A.
Lloyds TSB Group
  U.K.
Mitsubishi
  Japan
Nordea Bank
  Sweden
Royal Bank of Canada
  Canada
Royal Bank of Scotland Group
  U.K.
Société Générale
  France
UBS
  Switzerland
Unicredito Italiano
  Italy
Wells Fargo & Co.
  U.S.A.

(iv)   Comparison       Once the TSR and the EPS growth have been calculated for
both Banco Santander and each of the institutions included in the Benchmark
Group, the institutions will be placed in descending order, from the highest to
the lowest, in respect of each of the two parameters.       Each of the two
criteria (TSR and EPS growth) will have a separate 50% weighting when
determining the percentage of shares to be awarded, based on the following scale
and in terms of Banco Santander’s relative position versus the Benchmark Group
institutions:



                      Percentage Santander’s       of shares position in      
gained over the TSR       the ranking       maximum
1st to 6th
        50 %          
7th
        43 %          
8th
        36 %          
9th
        29 %          
10th
        22 %          
11th
        15 %          
12th onwards
        0 %

              Santander’s       Percentage position in       of shares the EPS  
    gained over growth       the ranking       maximum
1st to 6th
        50 %          
7th
        43 %          
8th
        36 %          
9th
        29 %          
10th
        22 %          
11th
        15 %          
12th onwards
        0 %



3



--------------------------------------------------------------------------------



 



Should any of the institutions included in the Benchmark Group be acquired by
another company, cease to trade or disappear, they will be removed from the
Benchmark Group. In such event or any other similar situation, the comparison
with the Benchmark Group will be made in such a way that, for each of the
parameters being considered (TSR and growth of EPS) the maximum percentage of
shares will be gained if Santander remains within the first quartile (including
the 25%ile) of the Benchmark Group. No shares will be gained if Santander is
below the average (50%ile) of the Benchmark Group. 30% of the maximum of the
shares will be gained within the average (50%ile) and for positions between the
average (exclusive) and the first quartile (25%ile exclusive), the calculation
will be made by linear interpolation.
4. PERMANENCE
In order to be elegible to receive the shares finally resulting from the
determination made as established in section 3 above, the Participant must have
been actively employed by Banco Santander (or a company belonging to its Group)
for an uninterrupted period from the date of notification of his/her Participant
status until 30th June 2009 or 30th June 2010 (in the case of the First or
Second Cycle, respectively) notwithstanding what is stated in the following
rules of this section.
When termination of the employment relationship with Banco Santander or another
Grupo Santander institution is due to retirement or pre-retirement on the
initiative of the employer of the Participant, unfair dismissal, unilateral
waiver by the Participant with just cause, forced leave of absence, permanent
disability or death, or because the employer institution, other than Banco
Santander, ceases to belong to Grupo Santander, entitlement to the award of the
shares will continue as if none of such circumstances had occurred, except for
the following changes:

-   In the event of death, such entitlement will pass to the Participant’s
successors.

-   The number of shares to be awarded will be the result of multiplying the
corresponding Maximum Number of Shares to be awarded as stated in section 3
above, by the quotient resulting from dividing the number of days elapsed
between 1st January 2007 and the date of occurrence of the death, retirement,
pre-retirement, dismissal, leave or other circumstance determining the
application of this rule, both inclusive, by the number of days existing between
1st January 2007 and 31st December 2008, both inclusive, or between 1st
January 2007 and 31st December 2009, both inclusive, in the case of the First or
Second Cycles, respectively.

In cases of justified temporary leave, leave of absence to care for children or
other family members, no change will occur in the rights of the Participant.
Should the Participant be transferred to another company belonging to the Group
(including international assignment and/or expatriation), without any other
modification circumstances occurring, no change will occur in the Participant’s
rights.
Whenever the employment relationship is terminated by mutual agreement or
because the Participant obtains a leave of absence not referred to in any of the

4



--------------------------------------------------------------------------------



 



preceding paragraphs, whatever is established in the termination or leave of
absence agreement will apply.
5. AWARDING OF SHARES
If the necessary requirements have been met, the shares assigned to each
Participant, in the number as contemplated in sections 2 and 3 above, will be
awarded to him/her no later than 31st July 2009 or 31st July 2010, in the case
of the First or Second Cycles, respectively, on the date determined by the
Executive Committee (by delegation from the Board of Directors) of Banco
Santander.
The shares will be handed over through the technical mechanisms (securities
account, deposit...) appropriate in each case, the respective expenses being for
the Participant’s account.
As appropriate, the shares may be handed over by Banco Santander or by another
of its Group companies, using old or new shares, already available or obtained
from third parties.
What is stated in the preceding paragraphs is understood as notwithstanding the
fact that, in those cases in which, in the exclusive opinion of the Board of
Directors of Banco Santander (or, by delegation from the latter, its Executive
Committee) legal, regulatory or tax circumstances make it necessary or
advisable, the mechanisms used for handing over the shares may be adapted
(including substitution by equivalent cash payments) without altering the basic
conditions. Such cases, to be judged by the Board of Directors (and, by
delegation from the latter, the Executive Committee of Banco Santander) are
governed by the respective Supplementary Regulations.
6. ADMINISTRATION OF THE PLAN
The Board of Directors of Banco Santander (and by delegation from it, its
Executive Committee) has the necessary powers for the administration of the
First and Second Cycles, notwithstanding the possibility of authorising the
appropriate bodies or departments to carry out specific tasks related thereto
and any execution decisions requiring the participation of local bodies or
departments or of the different institutions whose employees include
Participants.
In particular, the Executive Committee may interpret what is established in the
Regulations and Supplementary Regulations and adapt them (without affecting the
basic content of the resolutions of the General Meeting referred to in section
1) to any new circumstances that might arise, including, whenever necessary, the
rules of comparison among the Benchmark Group institutions in the event of
unexpected alterations.
Banco Santander will use the services of an independent third party to carry out
the work required for calculating the fulfilment of the objectives to which the
number of shares to be awarded is linked, and to advise it in cases where it is
necessary to interpret or adapt the Regulations or the Supplementary
Regulations.

5



--------------------------------------------------------------------------------



 



7. GENERAL PROVISIONS
The assigning of shares in the First and Second Cycles, and therefore, the
status as Participant of the same, gives rise exclusively to the expectations
and rights contemplated in the Regulations (and where applicable, in the
Supplementary Regulations) under the terms established therein. Such assignment
is of an extraordinary nature, does not constitute salary and does not grant any
rights additional to those contemplated in these Regulations (and where
applicable, the Supplementary Regulations) or consolidate the right of being a
Participant in any future cycles of the Plan for the Awarding of Shares Linked
to Objectives or any other plan.
Each of the Participants should confirm with their tax advisors the tax
treatment specifically applicable to them in respect of the income generated by
these First and Second Cycles. In any event, the Participant or his/her
assignees are responsible for paying any tax, levy or duty generated as a result
of their participation in the First and Second Cycles, notwithstanding the fact
that their employer may be obliged to make withholdings or payments on account
to the Public Treasury, which in any event will be passed on to the Participant.
Each Participant will be responsible for meeting the Social Security obligations
resulting from their participation in these First and Second Cycles,
notwithstanding those applicable to their employer.

6